--------------------------------------------------------------------------------


“This Security Agreement and the indebtedness evidenced hereby are subordinate
in the manner and to the extent set forth in that certain Subordination and
Intercreditor Agreement (the “Subordination Agreement”) dated as of March 23,
2007 among Trafalgar Capital Specialized Investment Fund, Luxembourg, the
“Obligors” signatories thereto and SWC Services, LLC, as Administrative Agent,
to the Senior Indebtedness (as such terms are defined in the Subordination
Agreement), and each holder of this Security Agreement, by its acceptance
hereof, shall be bound by the provisions of the Subordination Agreement.”

     

SECURITY AGREEMENT

     THIS SECURITY AGREEMENT (the “Agreement”), is entered into and made
effective as of September 26, 2007, by and between CARBIZ INC., (the “Company”),
and TRAFALGAR CAPITAL SPECIALIZED INVESTMENT FUND, LUXEMBOURG (the “Secured
Party”)

     WHEREAS, to induce the Secured Party to enter into the transactions
contemplated by the Securities Purchase Agreement dated the date hereof between
Company and Secured Party (the “Securities Purchase Agreement”), the Company is
executing and delivering this Agreement and granting the Secured Party a
security interest as provided herein.

     NOW, THEREFORE, in consideration of the promises and the mutual covenants
herein contained, and for other good and valuable consideration, the adequacy
and receipt of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE 1.

DEFINITIONS AND INTERPRETATIONS

     Section 1.1. Recitals.

     The above recitals are true and correct and are incorporated herein, in
their entirety, by this reference.

     Section 1.2. Interpretations.

     Nothing herein expressed or implied is intended or shall be construed to
confer upon any person other than the Secured Party any right, remedy or claim
under or by reason hereof.

     Section 1.3. Obligations Secured.

     The obligations secured hereby are any and all obligations of the Company
to the Secured Party now existing or hereinafter incurred, including without
limitation, those obligations of the Company to the Secured Party under the
Securities Purchase Agreement, the Irrevocable Transfer Agent Instructions, the
Convertible Debentures (collectively, the “Transaction

--------------------------------------------------------------------------------

Documents”) and this Agreement and any other amounts now or hereafter owed to
the Secured Party by the Company thereunder or hereunder (collectively, the
“Obligations”).

     Section 1.4 Defined Terms.

     Capitalized terms that are not otherwise defined herein shall have the
meanings assigned to them in the Securities Purchase Agreement.

ARTICLE 2.

PLEDGED PROPERTY, ADMINISTRATION OF COLLATERAL AND TERMINATION OF SECURITY
INTEREST

     Section 2.1. Pledged Property.

     (a) Company hereby pledges to the Secured Party, and creates in the Secured
Party for its benefit, a security interest for such time until the Obligations
are paid in full, in and to all of the property of the Company as set forth in
Exhibit “A” attached hereto (collectively, the “Pledged Property”):

     (b) Subject to the terms of the Subordination Agreement, simultaneously
with the execution and delivery of this Agreement, the Company shall make,
execute, acknowledge, file, record and deliver to the Secured Party any
documents reasonably requested by the Secured Party to perfect its security
interest in the Pledged Property. Subject to the terms of the Subordination
Agreement, simultaneously with the execution and delivery of this Agreement, the
Company shall make, execute, acknowledge and deliver to the Secured Party such
documents and instruments, including, without limitation, financing statements,
certificates, affidavits and forms as may, in the Secured Party’s reasonable
judgment, be necessary to effectuate, complete or perfect, or to continue and
preserve, the security interest of the Secured Party in the Pledged Property,
and the Secured Party shall hold such documents and instruments as secured
party, subject to the terms and conditions contained herein.

     Section 2.2. Rights; Interests; Etc.

     (a) So long as no Event of Default (as hereinafter defined) shall have
occurred and be continuing:

          (i) the Company shall be entitled to exercise any and all rights
pertaining to the Pledged Property or any part thereof for any purpose not
inconsistent with the terms hereof; and

          (ii) the Company shall be entitled to receive and retain any and all
payments paid or made in respect of the Pledged Property.

     (b) Upon the occurrence and during the continuance of an Event of Default:

          (i) All rights of the Company to exercise the rights which it would
otherwise be entitled to exercise pursuant to Section 2.2(a)(i) hereof and to
receive payments which it would otherwise be authorized to receive and retain
pursuant to Section 2.2(a)(ii) hereof

2

--------------------------------------------------------------------------------

shall be suspended, and all such rights shall thereupon become vested in the
Secured Party who shall thereupon have the sole right to exercise such rights
and to receive and hold as Pledged Property such payments; provided, however,
that if the Secured Party shall become entitled and shall elect to exercise its
right to realize on the Pledged Property pursuant to Article 5 hereof, then all
cash sums received by the Secured Party, or held by Company for the benefit of
the Secured Party and paid over pursuant to Section 2.2(b)(ii) hereof, shall be
applied against any outstanding Obligations; and

          (ii) All interest, dividends, income and other payments and
distributions which are received by the Company contrary to the provisions of
Section 2.2(b)(i) hereof shall be received in trust for the benefit of the
Secured Party, shall be segregated from other property of the Company and shall
be forthwith paid over to the Secured Party; or

          (iii) The Secured Party in its sole discretion shall be authorized to
sell any or all of the Pledged Property at public or private sale in order to
recoup all of the outstanding principal plus accrued interest owed pursuant to
the Convertible Debentures as described herein

     (c) Each of the following events shall constitute a default under this
Agreement (each an “Event of Default”):

           (i) any default, whether in whole or in part, shall occur in the
payment to the Secured Party of principal, interest or other item comprising the
Obligations as and when due or with respect to any other debt or obligation of
the Company to a party other than the Secured Party;

          (ii) any default, whether in whole or in part, shall occur in the due
observance or performance of any obligations or other covenants, terms or
provisions to be performed under this Agreement or the Transaction Documents,
subject to the lapse of applicable cure periods;

          (iii) the Company shall: (1) make a general assignment for the benefit
of its creditors; (2) apply for or consent to the appointment of a receiver,
trustee, assignee, custodian, sequestrator, liquidator or similar official for
itself or any of its assets and properties; (3) commence a voluntary case for
relief as a debtor under the United States Bankruptcy Code; (4) file with or
otherwise submit to any governmental authority any petition, answer or other
document seeking: (A) reorganization, (B) an arrangement with creditors or (C)
to take advantage of any other present or future applicable law respecting
bankruptcy, reorganization, insolvency, readjustment of debts, relief of
debtors, dissolution or liquidation; (5) file or otherwise submit any answer or
other document admitting or failing to contest the material allegations of a
petition or other document filed or otherwise submitted against it in any
proceeding under any such applicable law, or (6) be adjudicated as bankrupt or
insolvent by a court of competent jurisdiction; or

          (iv) any case, proceeding or other action shall be commenced against
the Company for the purpose of effecting, or an order, judgment or decree shall
be entered by any court of competent jurisdiction approving (in whole or in
part) anything specified in

3

--------------------------------------------------------------------------------

Section 2.2(c)(iii) hereof, or any receiver, trustee, assignee, custodian,
sequestrator, liquidator or other official shall be appointed with respect to
the Company, or shall be appointed to take or shall otherwise acquire possession
or control of all or a substantial part of the assets and properties of the
Company, and any of the foregoing shall continue unstayed and in effect for any
period of thirty (30) days.

ARTICLE 3.

ATTORNEY-IN-FACT; PERFORMANCE

     Section 3.1. Secured Party Appointed Attorney-In-Fact.

     Upon the occurrence of an Event of Default, the Company hereby appoints the
Secured Party as its attorney-in-fact, with full authority in the place and
stead of the Company and in the name of the Company or otherwise, from time to
time in the Secured Party’s discretion, subject to the terms of the
Subordination Agreement, to take any action and to execute any instrument which
the Secured Party may reasonably deem necessary to accomplish the purposes of
this Agreement, including, without limitation, to receive and collect all
instruments made payable to the Company representing any payments in respect of
the Pledged Property or any part thereof and to give full discharge for the
same. The Secured Party may demand, collect, receipt for, settle, compromise,
adjust, sue for, foreclose, or realize on the Pledged Property as and when the
Secured Party may determine. To facilitate collection, the Secured Party may
notify account debtors and obligors on any Pledged Property to make payments
directly to the Secured Party.

     Section 3.2. Secured Party May Perform.

     If the Company fails to perform any agreement contained herein, the Secured
Party, at its option, may itself perform, or cause performance of, such
agreement, and the expenses of the Secured Party incurred in connection
therewith shall be included in the Obligations secured hereby and payable by the
Company under Section 8.3.

ARTICLE 4.

REPRESENTATIONS AND WARRANTIES

     Section 4.1. Authorization; Enforceability.

     Each of the parties hereto represents and warrants that it has taken all
action necessary to authorize the execution, delivery and performance of this
Agreement and the transactions contemplated hereby; and upon execution and
delivery, this Agreement shall constitute a valid and binding obligation of the
respective party, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights or by the principles
governing the availability of equitable remedies.

     Section 4.2. Ownership of Pledged Property.

     The Company warrants and represents that it is the legal and beneficial
owner of the Pledged Property free and clear of any lien, security interest,
option or other charge or encumbrance except for the security interest created
by this Agreement and for the Permitted

4

--------------------------------------------------------------------------------

Liens. For purposes hereof, “Permitted Liens” shall mean (i) liens securing the
Senior Indebtedness (as defined in the Subordination Agreement), (ii) liens for
taxes or other governmental charges which are not yet delinquent or are being
contested in good faith by appropriate proceedings, (iii) liens for carriers,
contractors, warehousemen, mechanics, materialmen, laborers, employees,
suppliers or other similar persons arising by operation of law and incurred in
the ordinary course of business for sums not yet delinquent or being contested
in good faith, (iv) liens relating to deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security or to secure the performance of leases, trade
contracts or other similar agreements; and (v) in the case of real property, any
matters, restrictions, covenants, conditions, limitations, rights, rights of
way, encumbrances, encroachments, reservations, easements, agreements and other
matters of record, such state of facts of which an accurate survey or inspection
of the property would reveal and do not materially interfere with the use or
value of the property.

ARTICLE 5.

DEFAULT; REMEDIES; SUBSTITUTE COLLATERAL

     Section 5.1. Default and Remedies.

     (a) If an Event of Default described in Section 2.2(c)(i) and (ii) occurs,
then in each such case the Secured Party may declare the Obligations to be due
and payable immediately, by a notice in writing to the Company, and upon any
such declaration, the Obligations shall become immediately due and payable. If
an Event of Default described in Sections 2.2(c)(iii) or (iv) occurs and is
continuing for the period set forth therein, then the Obligations shall
automatically become immediately due and payable subject to the terms of the
Subordination Agreement with regard to cash payments, without declaration or
other act on the part of the Secured Party.

     (b) Upon the occurrence of an Event of Default, subject to the terms of the
Subordination Agreement, the Secured Party shall be entitled to realize upon any
and all rights in the Pledged Property then held by the Secured Party as
provided herein.

     Section 5.2. Method of Realizing Upon the Pledged Property: Other Remedies.

     Upon the occurrence of an Event of Default, in addition to any rights and
remedies available at law or in equity, the following provisions shall govern
the Secured Party’s right to realize upon the Pledged Property:

     (a) Subject to the terms of the Subordination Agreement, any item of the
Pledged Property may be sold for cash or other value in any number of lots at
brokers board, public auction or private sale and may be sold without demand,
advertisement or notice (except that the Secured Party shall give the Company
ten (10) days’ prior written notice of the time and place or of the time after
which a private sale may be made (the “Sale Notice”), which notice period is
hereby agreed to be commercially reasonable). At any sale or sales of the
Pledged Property, the Company may bid for and purchase the whole or any part of
the Pledged Property and, upon compliance with the terms of such sale, may hold,
exploit and dispose of the same without further accountability to the Secured
Party. The Company will execute and deliver, or

5

--------------------------------------------------------------------------------

cause to be executed and delivered, such instruments, documents, assignments,
waivers, certificates, and affidavits and supply or cause to be supplied such
further information and take such further action as the Secured Party reasonably
shall require in connection with any such sale.

     (b) Subject to the terms of the Intercreditor Agreement, any cash being
held by the Secured Party as Pledged Property and all cash proceeds received by
the Secured Party in respect of, sale of, collection from, or other realization
upon all or any part of the Pledged Property shall be applied as follows:

          (i) to the payment of all amounts due the Secured Party for the
expenses reimbursable to it hereunder or owed to it pursuant to Section 8.3
hereof;

          (ii) to the payment of the Obligations then due and unpaid;

          (iii) the balance, if any, to the person or persons entitled thereto,
including, without limitation, the Company.

     (c) In addition to all of the rights and remedies which the Secured Party
may have pursuant to this Agreement, subject to the terms of the Subordination
Agreement, the Secured Party shall have all of the rights and remedies provided
by law, including, without limitation, those under the Uniform Commercial Code.

     (d) If the Company fails to pay such amounts due upon the occurrence of an
Event of Default which is continuing, then, subject to the terms of the
Subordination Agreement, the Secured Party may institute a judicial proceeding
for the collection of the sums so due and unpaid, may prosecute such proceeding
to judgment or final decree and may enforce the same against the Company and
collect the monies adjudged or decreed to be payable in the manner provided by
law out of the property of Company, wherever situated.

     (e) The Company agrees that it shall be liable for any reasonable fees,
expenses and costs incurred by the Secured Party in connection with enforcement,
collection and preservation of the Transaction Documents, including, without
limitation, reasonable legal fees and expenses, and such amounts shall be deemed
included as Obligations secured hereby and payable as set forth in Section 8.3
hereof.

     Section 5.3. Proofs of Claim.

     In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relating to the Company or the property of the Company or of
such other obligor or its creditors, the Secured Party (irrespective of whether
the Obligations shall then be due and payable as therein expressed or by
declaration or otherwise and irrespective of whether the Secured Party shall
have made any demand on the Company for the payment of the Obligations), shall
be entitled and empowered, by intervention in such proceeding or otherwise:

          (i) to file and prove a claim for the whole amount of the Obligations
and to file such other papers or documents as may be necessary or advisable in
order to have the

6

--------------------------------------------------------------------------------

claims of the Secured Party (including any claim for the reasonable legal fees
and expenses and other expenses paid or incurred by the Secured Party permitted
hereunder and of the Secured Party allowed in such judicial proceeding); and

          (ii) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by the Secured Party to
make such payments to the Secured Party and, in the event that the Secured Party
shall consent to the making of such payments directed to the Secured Party, to
pay to the Secured Party any amounts for expenses due it hereunder.

     Section 5.4. Duties Regarding Pledged Property.

     The Secured Party shall have no duty as to the collection or protection of
the Pledged Property or any income thereon or as to the preservation of any
rights pertaining thereto, beyond the safe custody and reasonable care of any of
the Pledged Property actually in the Secured Party’s possession.

ARTICLE 6.

AFFIRMATIVE COVENANTS

     The Company covenants and agrees that, from the date hereof and until the
Obligations have been fully paid and satisfied, unless the Secured Party shall
consent otherwise in writing (as provided in Section 8.4 hereof):

     Section 6.1. Existence, Properties, Etc.

     (a) The Company shall do, or cause to be done, all things, or proceed with
due diligence with any actions or courses of action, that may be reasonably
necessary (i) to maintain Company’s due organization, valid existence and good
standing under the laws of its jurisdiction of incorporation, and (ii) to
preserve and keep in full force and effect all qualifications, licenses and
registrations in those jurisdictions in which the failure to do so could have a
Material Adverse Effect (as defined below); and (b) the Company shall not do, or
cause to be done, any act impairing the Company’s corporate power or authority
(i) to carry on the Company’s business as now conducted, and (ii) to execute or
deliver this Agreement or any other document delivered in connection herewith,
including, without limitation, any UCC-1 Financing Statements required by the
Secured Party to which it is or will be a party, or perform any of its
obligations hereunder or thereunder. For purpose of this Agreement, the term
“Material Adverse Effect” shall mean any material and adverse affect as
determined by Secured Party in its sole discretion, whether individually or in
the aggregate, upon (a) the Company’s assets, business, operations, properties
or condition, financial or otherwise; (b) the Company’s ability to make payment
as and when due of all or any part of the Obligations; or (c) the Pledged
Property.

7

--------------------------------------------------------------------------------

     Section 6.2. Financial Statements and Reports.

     The Company shall furnish to the Secured Party such financial data as the
Secured Party may reasonably request. Without limiting the foregoing, the
Company shall furnish to the Secured Party (or cause to be furnished to the
Secured Party) the following:

     (a) as soon as practicable and in any event within ninety (90) days after
the end of each fiscal year of the Company, the balance sheet of the Company as
of the close of such fiscal year, the statement of earnings and retained
earnings of the Company as of the close of such fiscal year, and statement of
cash flows for the Company for such fiscal year, all in reasonable detail,
prepared in accordance with United States generally accepted accounting
principles consistently applied, certified by the chief executive and chief
financial officers of the Company as being true and correct and accompanied by a
certificate of the chief executive and chief financial officers of the Company,
stating that the Company has kept, observed, performed and fulfilled each
covenant, term and condition of this Agreement during such fiscal year and that
no Event of Default hereunder has occurred and is continuing, or if an Event of
Default has occurred and is continuing, specifying the nature of same, the
period of existence of same and the action the Company proposes to take in
connection therewith;

     (b) within thirty (30) days of the end of each calendar month, a balance
sheet of the Company as of the close of such month, and statement of earnings
and retained earnings of the Company as of the close of such month, all in
reasonable detail, and prepared substantially in accordance with United States
generally accepted accounting principles consistently applied, certified by the
chief executive and chief financial officers of the Company as being true and
correct; and

     (c) promptly upon receipt thereof, copies of all accountants' reports and
accompanying financial reports submitted to the Company by independent
accountants in connection with each annual examination of the Company.

     Section 6.3. Accounts and Reports.

     The Company shall maintain a standard system of accounting in accordance
with United States generally accepted accounting principles consistently applied
and provide, at its sole expense, to the Secured Party the following:

     (a) as soon as available, a copy of any notice or other communication
alleging any nonpayment or other material breach or default, or any foreclosure
or other action respecting any material portion of its assets and properties,
received respecting any of the indebtedness of the Company in excess of $15,000
(other than the Obligations), or any demand or other request for payment under
any guaranty, assumption, purchase agreement or similar agreement or arrangement
respecting the indebtedness or obligations of others in excess of $15,000,
including any received from any person acting on behalf of the Secured Party or
beneficiary thereof; and

     (b) within fifteen (15) days after the making of each submission or filing,
a copy of any report, financial statement, notice or other document, whether
periodic or otherwise, submitted to the shareholders of the Company, or
submitted to or filed by the Company with any governmental authority involving
or affecting (i) the Company that could have a Material

8

--------------------------------------------------------------------------------

Adverse Effect; (ii) the Obligations; (iii) any part of the Pledged Property; or
(iv) any of the transactions contemplated in this Agreement or the Transaction
Documents.

     Section 6.4. Maintenance of Books and Records; Inspection.

     The Company shall maintain its books, accounts and records in accordance
with United States generally accepted accounting principles consistently
applied, and permit the Secured Party, its officers and employees and any
professionals designated by the Secured Party in writing, at any time to visit
and inspect any of its properties (including but not limited to the collateral
security described in the Transaction Documents), corporate books and financial
records, and to discuss its accounts, affairs and finances with any employee,
officer or director thereof.

     Section 6.5. Maintenance and Insurance.

     (a) The Company shall maintain or cause to be maintained, at its own
expense, all of its assets and properties in good working order and condition,
making all necessary repairs thereto and renewals and replacements thereof.

     (b) The Company shall maintain or cause to be maintained, at its own
expense, insurance in form, substance and amounts (including deductibles), which
the Company deems reasonably necessary to the Company’s business, (i) adequate
to insure all assets and properties of the Company, which assets and properties
are of a character usually insured by persons engaged in the same or similar
business against loss or damage resulting from fire or other risks included in
an extended coverage policy; (ii) against public liability and other tort claims
that may be incurred by the Company; (iii) as may be required by the Transaction
Documents and/or applicable law; and (iv) as may be reasonably requested by
Secured Party, all with adequate, financially sound and reputable insurers.

     Section 6.6. Contracts and Other Collateral.

     The Company shall perform all of its obligations under or with respect to
each instrument, receivable, contract and other intangible included in the
Pledged Property to which the Company is now or hereafter will be party on a
timely basis and in the manner therein required, including, without limitation,
this Agreement.

     Section 6.7. Defense of Collateral, Etc.

     The Company shall defend and enforce its right, title and interest in and
to any part of: (a) the Pledged Property; and (b) if not included within the
Pledged Property, those assets and properties whose loss could have a Material
Adverse Effect, each against all manner of claims and demands on a timely basis
to the full extent permitted by applicable law.

     Section 6.8. Payment of Debts, Taxes, Etc.

     The Company shall pay, or cause to be paid, all of its indebtedness and
other liabilities and perform, or cause to be performed, all of its obligations
in accordance with the respective terms thereof, and pay and discharge, or cause
to be paid or discharged, all taxes, assessments

9

--------------------------------------------------------------------------------

and other governmental charges and levies imposed upon it (other than those
being contested by the Company in good faith), upon any of its assets and
properties on or before the last day on which the same may be paid without
penalty, as well as pay all other lawful claims (whether for services, labor,
materials, supplies or otherwise) as and when due.

     Section 6.9. Taxes and Assessments; Tax Indemnity.

     The Company shall (a) file all tax returns and appropriate schedules
thereto that are required to be filed under applicable law, prior to the date of
delinquency, (b) pay and discharge all taxes, assessments and governmental
charges or levies imposed upon the Company, upon its income and profits or upon
any properties belonging to it, prior to the date on which penalties attach
thereto, and (c) pay all taxes, assessments and governmental charges or levies
that, if unpaid, might become a lien or charge upon any of its properties;
provided, however, that the Company in good faith may contest any such tax,
assessment, governmental charge or levy described in the foregoing clauses (b)
and (c) so long as appropriate reserves are maintained with respect thereto.

     Section 6.10. Compliance with Law and Other Agreements.

     The Company shall maintain its business operations and property owned or
used in connection therewith in compliance with (a) all applicable federal,
state and local laws, regulations and ordinances governing such business
operations and the use and ownership of such property, and (b) all agreements,
licenses, franchises, indentures and mortgages to which the Company is a party
or by which the Company or any of its properties is bound. Without limiting the
foregoing, the Company shall pay all of its indebtedness promptly in accordance
with the terms thereof.

     Section 6.11. Notice of Default.

     The Company shall give written notice to the Secured Party of the
occurrence of any default or Event of Default under this Agreement, the
Transaction Documents or any other agreement of Company for the payment of
money, promptly upon the occurrence thereof.

     Section 6.12. Notice of Litigation.

     The Company shall give notice, in writing, to the Secured Party of (a) any
actions, suits or proceedings wherein the amount at issue is in excess of
$50,000, instituted by any persons against the Company, or affecting any of the
assets of the Company, and (b) any dispute, not resolved within fifteen (15)
days of the commencement thereof, between the Company on the one hand and any
governmental or regulatory body on the other hand, which might reasonably be
expected to have a Material Adverse Effect on the business operations or
financial condition of the Company.

10

--------------------------------------------------------------------------------

ARTICLE 7.

NEGATIVE COVENANTS

     The Company covenants and agrees that, from the date hereof until the
Obligations have been fully paid and satisfied, the Company shall not, unless
the Secured Party shall consent otherwise in writing:

     Section 7.1. Indebtedness.

     Other than the Senior Indebtedness (as defined in the Subordination
Agreement), the Company shall not directly or indirectly permit, create, incur,
assume, permit to exist, increase, renew or extend on or after the date hereof
any indebtedness on its part, including commitments, contingencies and credit
availabilities, or apply for or offer or agree to do any of the foregoing.

     Section 7.2. Liens and Encumbrances.

     Except for the Permitted Liens and for transfers in the ordinary course of
business, the Company shall not directly or indirectly make, create, incur,
assume or permit to exist any assignment, transfer, pledge, mortgage, security
interest or other lien or encumbrance of any nature in, to or against any part
of the Pledged Property, or offer or agree to do so, or own or acquire or agree
to acquire any asset or property of any character subject to any of the
foregoing encumbrances (including any conditional sale contract or other title
retention agreement), or assign, pledge or in any way transfer or encumber its
right to receive any income or other distribution or proceeds from any part of
the Pledged Property; or enter into any sale-leaseback financing respecting any
part of the Pledged Property as lessee, or cause or assist the inception or
continuation of any of the foregoing.

      Section 7.3. Articles of Incorporation, By-Laws, Mergers, Consolidations,
Acquisitions and Sales.

     Without the prior express written consent of the Secured Party, the Company
shall not: (a) Amend its Articles of Incorporation or By-Laws; (b) issue or sell
its stock, stock options, bonds, notes or other corporate securities or
obligations; (c) be a party to any merger, consolidation or corporate
reorganization, (d) purchase or otherwise acquire all or substantially all of
the assets or stock of, or any partnership or joint venture interest in, any
other person, firm or entity, (e) sell, transfer, convey, grant a security
interest in (except for the Permitted Liens) or lease all or any substantial
part of its assets, nor (f) create any new subsidiaries nor convey any of its
assets to any subsidiary.

     Section 7.4. Management, Ownership.

     The Company shall not materially change its ownership, executive staff or
management without the prior written consent of the Secured Party. The
ownership, executive staff and management of the Company are material factors in
the Secured Party's willingness to institute and maintain a lending relationship
with the Company.

11

--------------------------------------------------------------------------------

     Section 7.5. Dividends, Etc.

     The Company shall not declare or pay any dividend of any kind, in cash or
in property, on any class of its capital stock, nor purchase, redeem, retire or
otherwise acquire for value any shares of such stock, nor make any distribution
of any kind in respect thereof, nor make any return of capital to shareholders,
nor make any payments in respect of any pension, profit sharing, retirement,
stock option, stock bonus, incentive compensation or similar plan (except as
required or permitted hereunder), without the prior written consent of the
Secured Party.

     Section 7.6. Guaranties; Loans.

     The Company shall not guarantee nor be liable in any manner, whether
directly or indirectly, or become contingently liable after the date of this
Agreement in connection with the obligations or indebtedness of any person or
persons, except for (i) the indebtedness currently secured by the liens
identified on the Pledged Property identified on Exhibit A hereto and (ii) the
endorsement of negotiable instruments payable to the Company for deposit or
collection in the ordinary course of business. The Company shall not make any
loan, advance or extension of credit to any person other than in the normal
course of its business.

    Section 7.7. Debt.

     The Company shall not create, incur, assume or suffer to exist any
additional indebtedness of any description whatsoever in an aggregate amount in
excess of $25,000 (excluding any indebtedness of the Company to the Secured
Party, trade accounts payable and accrued expenses incurred in the ordinary
course of business and the endorsement of negotiable instruments payable to the
Company, for deposit or collection in the ordinary course of business).

     Section 7.8. Conduct of Business.

     The Company will continue to engage in a business of the same general type
as conducted by it on the date of this Agreement.

     Section 7.9. Places of Business.

     The location of the Company’s chief place of business is 7405 N Tamiami
Tr., Sarasota, FL 34243. The Company shall not change the location of its chief
place of business, chief executive office or any place of business disclosed to
the Secured Party or move any of the Pledged Property from its current location
without thirty (30) days' prior written notice to the Secured Party in each
instance.

ARTICLE 8.

MISCELLANEOUS

     Section 8.1. Notices.

     All notices or other communications required or permitted to be given
pursuant to this Agreement shall be in writing and shall be considered as duly
given on: (a) the date of delivery,

12

--------------------------------------------------------------------------------

if delivered in person, by nationally recognized overnight delivery service or
(b) five (5) days after mailing if mailed from within the continental United
States by certified mail, return receipt requested to the party entitled to
receive the same:

  If to the Secured Party: Trafalgar Capital Specialized Investment Fund,    
Luxembourg       8-10 Rue Mathias Hardt     BP 3023       L-1030 Luxembourg    
Facsimile:       011-44-207-405-0161             and       001-786-323-1651    
      With a copy to: James G. Dodrill II, P.A.     5800 Hamilton Way     Boca
Raton, FL 33496     Attention:  James Dodrill, Esq.     Telephone:  (561)
862-0529     Facsimile:  (561) 892-7787                   If to the Company, to:
Carbiz Inc.       7405 North Tamiami Trail     Sarasota, FL 34243     Attn: Mr.
Carl Ritter, CEO     Telephone: (800) 547-2277     Facsimile: (941) 308-2718    
      With a copy to: Shumaker, Loop & Kendrick, LLP     101 E. Kennedy Blvd.,
Suite 2800     Tampa, Florida 33602     Attn: Mr. Michael H. Robbins, Esq.    
Telephone:  (813) 227-2230     Facsimile:  (813) 229-1660

     Any party may change its address by giving notice to the other party
stating its new address. Commencing on the tenth (10th) day after the giving of
such notice, such newly designated address shall be such party’s address for the
purpose of all notices or other communications required or permitted to be given
pursuant to this Agreement.

     Section 8.2. Severability.

     If any provision of this Agreement shall be held invalid or unenforceable,
such invalidity or unenforceability shall attach only to such provision and
shall not in any manner affect or render invalid or unenforceable any other
severable provision of this Agreement, and this

13

--------------------------------------------------------------------------------

Agreement shall be carried out as if any such invalid or unenforceable provision
were not contained herein.

     Section 8.3. Expenses.

     In the event of an Event of Default, the Company will pay to the Secured
Party the amount of any and all reasonable expenses, including the reasonable
fees and expenses of its counsel, which the Secured Party may incur in
connection with: (i) the custody or preservation of, or the sale, collection
from, or other realization upon, any of the Pledged Property; (ii) the exercise
or enforcement of any of the rights of the Secured Party hereunder or (iii) the
failure by the Company to perform or observe any of the provisions hereof.

     Section 8.4. Waivers, Amendments, Etc.

     The Secured Party’s delay or failure at any time or times hereafter to
require strict performance by Company of any undertakings, agreements or
covenants shall not waiver, affect, or diminish any right of the Secured Party
under this Agreement to demand strict compliance and performance herewith. Any
waiver by the Secured Party of any Event of Default shall not waive or affect
any other Event of Default, whether such Event of Default is prior or subsequent
thereto and whether of the same or a different type. None of the undertakings,
agreements and covenants of the Company contained in this Agreement, and no
Event of Default, shall be deemed to have been waived by the Secured Party, nor
may this Agreement be amended, changed or modified, unless such waiver,
amendment, change or modification is evidenced by an instrument in writing
specifying such waiver, amendment, change or modification and signed by the
Secured Party.

     Section 8.5. Continuing Security Interest.

     This Agreement shall create a continuing security interest in the Pledged
Property and shall: (i) remain in full force and effect until payment in full of
the Obligations (whether by payment in cash or Conversion Shares); and (ii) be
binding upon the Company and its successors and heirs and (iii) inure to the
benefit of the Secured Party and its successors and assigns. Upon the payment or
satisfaction in full of the Obligations, the Company shall be entitled to the
return, at its expense, of such of the Pledged Property as shall not have been
sold in accordance with Section 5.2 hereof or otherwise applied pursuant to the
terms hereof.

     Section 8.6. Independent Representation.

     Each party hereto acknowledges and agrees that it has received or has had
the opportunity to receive independent legal counsel of its own choice and that
it has been sufficiently apprised of its rights and responsibilities with regard
to the substance of this Agreement.

     Section 8.7. Applicable Law: Jurisdiction.

     This Agreement shall be governed by and interpreted in accordance with the
laws of the State of Florida without regard to the principles of conflict of
laws. The parties further agree that any action between them shall be heard in
the state courts of Florida located in Broward County, Florida or the United
States District Court for the Southern District of Florida, and expressly

14

--------------------------------------------------------------------------------

consent to the jurisdiction and venue of these courts for the adjudication of
any civil action asserted pursuant to this Paragraph.

     Section 8.8. Waiver of Jury Trial.

     AS A FURTHER INDUCEMENT FOR THE SECURED PARTY TO ENTER INTO THIS AGREEMENT
AND TO MAKE THE FINANCIAL ACCOMMODATIONS TO THE COMPANY, THE COMPANY HEREBY
WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATED IN ANY WAY TO
THIS AGREEMENT AND/OR ANY AND ALL OTHER DOCUMENTS RELATED TO THIS TRANSACTION.

     Section 8.9. Entire Agreement.

     This Agreement constitutes the entire agreement among the parties and
supersedes any prior agreement or understanding among them with respect to the
subject matter hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

15

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have executed this Security
Agreement as of the date first above written.

  COMPANY:   CARBIZ INC.         By:     Name:     Title:                
SECURED PARTY:   TRAFALGAR CAPITAL SPECIALIZED   INVESTMENT FUND, LUXEMBOURG    
  By: Trafalgar Capital Sarl   Its: General Partner         By:     Name: Andrew
Garai   Title: Chairman of the Board

16

--------------------------------------------------------------------------------

EXHIBIT A

DEFINITION OF PLEDGED PROPERTY

     For the purpose of securing prompt and complete payment and performance by
the Company of all of the Obligations, the Company unconditionally and
irrevocably hereby grants to the Secured Party a continuing security interest in
and to, and lien upon, the following Pledged Property of the Company:

     (a) all goods of the Company, including, without limitation, machinery,
equipment, furniture, furnishings, fixtures, signs, lights, tools, parts,
supplies and motor vehicles of every kind and description, now or hereafter
owned by the Company or in which the Company may have or may hereafter acquire
any interest, and all replacements, additions, accessions, substitutions and
proceeds thereof, arising from the sale or disposition thereof, and where
applicable, the proceeds of insurance and of any tort claims involving any of
the foregoing;

     (b) all inventory of the Company, including, but not limited to, all goods,
wares, merchandise, parts, supplies, finished products, other tangible personal
property, including such inventory as is temporarily out of Company’s custody or
possession and including any returns upon any accounts or other proceeds,
including insurance proceeds, resulting from the sale or disposition of any of
the foregoing;

     (c) all contract rights and general intangibles of the Company, including,
without limitation, goodwill, trademarks, trade styles, trade names, leasehold
interests, partnership or joint venture interests, patents and patent
applications, copyrights, deposit accounts whether now owned or hereafter
created;

     (d) all documents, warehouse receipts, instruments and chattel paper of the
Company whether now owned or hereafter created;

     (e) all accounts and other receivables, instruments or other forms of
obligations and rights to payment of the Company (herein collectively referred
to as “Accounts”), together with the proceeds thereof, all goods represented by
such Accounts and all such goods that may be returned by the Company’s
customers, and all proceeds of any insurance thereon, and all guarantees,
securities and liens which the Company may hold for the payment of any such
Accounts including, without limitation, all rights of stoppage in transit,
replevin and reclamation and as an unpaid vendor and/or lienor, all of which the
Company represents and warrants will be bona fide and existing obligations of
its respective customers, arising out of the sale of goods by the Company in the
ordinary course of business;

     (f) to the extent assignable, all of the Company’s rights under all present
and future authorizations, permits, licenses and franchises issued or granted in
connection with the operations of any of its facilities; and

     (h) all products and proceeds (including, without limitation, insurance
proceeds) from the above-described Pledged Property.

A-1

--------------------------------------------------------------------------------